SlipȱOp.ȱNo.ȱ20Ȭ184ȱ
                                              ȱ
                      UNITEDȱSTATESȱCOURTȱOFȱINTERNATIONALȱTRADEȱ
ȱ
    ȱ
    ADEEȱHONEYȱFARMS,ȱetȱal.,ȱ
    ȱ
    ȱ           ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱPlaintiffs,ȱ
    ȱ                                                    ȱȱȱȱȱȱBefore:ȱTimothyȱC.ȱStanceu,ȱChiefȱJudgeȱ
    ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱv.ȱ                     ȱ
    ȱ                                                    ȱȱȱȱȱȱConsol.ȱCourtȱNo.ȱ16Ȭ00127ȱ
    UNITEDȱSTATES,ȱetȱal.,ȱ
    ȱ
    ȱ           ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱDefendants.ȱ
    ȱ

                                                OPINIONȱANDȱORDERȱ

       [Grantingȱinȱpartȱandȱdenyingȱinȱpartȱplaintiffs’ȱmotionȱtoȱstrikeȱtheȱ
administrativeȱrecordȱbyȱorderingȱdefendantsȱtoȱsupplementȱthatȱrecordȱwithȱmaterialsȱ
relevantȱtoȱaȱdecisionȱreachedȱuponȱtheȱ2001ȱpromulgationȱofȱanȱagencyȱregulation]ȱ
ȱ
                                                              Dated:ȱȱDecemberȱ21,ȱ2020ȱ

       CameronȱR.ȱArgetsinger,ȱPaulȱC.ȱRosenthal,ȱMichaelȱJ.ȱCoursey,ȱJohnȱM.ȱHerrmannȱII,ȱ
andȱJenniferȱE.ȱMcCadney,ȱKelleyȱDryeȱ&ȱWarrenȱLLP,ȱofȱWashington,ȱD.C.,ȱforȱallȱ
plaintiffsȱexceptȱMontereyȱMushrooms,ȱInc.ȱ
       ȱ
       LouisȱS.ȱMastriani,ȱAdduci,ȱMastrianiȱ&ȱSchaumberg,ȱLLP,ȱofȱWashington,ȱD.C.,ȱ
forȱplaintiffsȱinȱconsolidatedȱcaseȱ16Ȭ00131,ȱA&SȱCrawfishȱv.ȱUnitedȱStates.ȱ
ȱ
       JustinȱR.ȱMiller,ȱAttorneyȬinȬCharge,ȱInternationalȱTradeȱFieldȱOffice,ȱandȱBeverlyȱ
A.ȱFarrell,ȱTrialȱAttorney,ȱofȱNewȱYork,ȱNY,ȱforȱdefendants.ȱȱWithȱthemȱonȱtheȱbriefȱ
wereȱJeffreyȱBossertȱClark,ȱActingȱAssistantȱAttorneyȱGeneral,ȱandȱJeanneȱE.ȱDavidson,ȱ
Director,ȱCommercialȱLitigationȱBranch,ȱCivilȱDivision,ȱofȱWashington,ȱD.C.,ȱU.S.ȱ
DepartmentȱofȱJustice.ȱ
ȱ
       Stanceu,ȱChiefȱJudge:ȱPlaintiffs,ȱwhoȱqualifiedȱasȱ“affectedȱdomesticȱproducers”ȱ

underȱtheȱControlledȱDumpingȱandȱSubsidyȱOffsetȱActȱofȱ2000,ȱ19ȱU.S.C.ȱ§ȱ1675cȱ
Consol. Court No. 16-00127                                                            Page 2


(“CDSOA”),ȱcontestedȱaȱdecisionȱofȱU.S.ȱCustomsȱandȱBorderȱProtectionȱ(“Customs”ȱorȱ

“CBP”)ȱnotȱtoȱincludeȱ“delinquency”ȱinterest,ȱi.e.,ȱpostȬliquidationȱinterestȱpaidȱonȱ

antidumpingȱandȱcountervailingȱdutiesȱaccordingȱtoȱ19ȱU.S.C.ȱ§ȱ1505(b),ȱinȱtheȱ

distributionsȱthatȱplaintiffsȱreceivedȱfromȱCustomsȱunderȱtheȱCDSOA.ȱȱAȱpriorȱOpinionȱ

andȱOrderȱofȱthisȱCourt,ȱAdeeȱHoneyȱFarmsȱv.ȱUnitedȱStates,ȱ44ȱCITȱ__,ȱ450ȱF.ȱSupp.ȱ3dȱ

1365ȱ(2020)ȱ(“AdeeȱHoneyȱI”),ȱdismissedȱtheȱmajorityȱofȱplaintiffs’ȱclaimsȱasȱuntimely,ȱ

allowingȱtoȱproceedȱonlyȱtheȱclaimsȱpertainingȱtoȱCDSOAȱdistributionsȱthatȱoccurredȱ

withinȱtheȱtwoȬyearȱstatuteȱofȱlimitationsȱperiod.ȱȱFollowingȱtheȱissuanceȱofȱAdeeȱ

HoneyȱI,ȱdefendantsȱsubmittedȱasȱtheȱadministrativeȱrecordȱpursuantȱtoȱUSCITȱRuleȱ73.3ȱ

certainȱinformationȱfromȱCDP’sȱrevenueȱdepartmentȱpertainingȱtoȱthoseȱdistributionsȱ

forȱwhichȱthisȱCourtȱheldȱplaintiffsȱtoȱhaveȱmadeȱtimelyȱclaims.ȱ

       Plaintiffsȱmoveȱtoȱstrikeȱtheȱadministrativeȱrecordȱfiledȱbyȱdefendantsȱandȱalsoȱ

moveȱforȱleaveȱtoȱfileȱaȱreplyȱtoȱdefendants’ȱoppositionȱtoȱtheirȱmotion.ȱȱForȱtheȱreasonsȱ

discussedȱbelow,ȱtheȱcourtȱdeclinesȱtoȱorderȱtheȱstrikingȱofȱtheȱadministrativeȱrecordȱasȱ

previouslyȱfiledȱbutȱordersȱdefendantsȱtoȱsupplementȱthatȱrecord.ȱȱTheȱcourtȱgrantsȱ

plaintiffs’ȱmotionȱtoȱfileȱaȱreply.ȱ

                                       I.ȱȱBACKGROUNDȱ

       BackgroundȱisȱsetȱforthȱinȱAdeeȱHoneyȱI,ȱwithȱwhichȱtheȱcourtȱpresumesȱ

familiarity.ȱȱAdeeȱHoneyȱI,ȱ450ȱF.ȱSupp.ȱ3dȱatȱ1367–70.ȱȱPlaintiffsȱmovedȱtoȱstrikeȱtheȱ

administrativeȱrecordȱonȱSeptemberȱ15,ȱ2020,ȱfilingȱaȱrevisedȱmotionȱtheȱnextȱday.ȱȱMot.ȱ
Consol. Court No. 16-00127                                                                Page 3


toȱStrikeȱtheȱAdmin.ȱR.ȱ(Sept.ȱ16,ȱ2020),ȱECFȱNos.ȱ94,ȱ95ȱ(“MotionȱtoȱStrike”ȱorȱ“Pls.’ȱ

Mot.”).ȱȱDefendantsȱopposedȱtheȱmotionȱonȱOctoberȱ16,ȱ2020.ȱȱDefs.’ȱResp.ȱtoȱPls.’ȱMotȱ

toȱStrikeȱtheȱAdmin.ȱR.ȱandȱMot.ȱforȱaȱStayȱofȱProceedingsȱ(Oct.ȱ16,ȱ2020),ȱECFȱNo.ȱ99ȱ

(“Defs.’ȱResp.”).ȱȱPlaintiffsȱthenȱmovedȱforȱleaveȱtoȱfileȱaȱreplyȱinȱsupportȱofȱtheirȱ

MotionȱtoȱStrike.ȱȱMot.ȱforȱLeaveȱtoȱFileȱReplyȱinȱSupp.ȱofȱPls.’ȱMot.ȱtoȱStrikeȱtheȱAdmin.ȱ

R.ȱ(Oct.ȱ21,ȱ2020),ȱECFȱNo.ȱ100.ȱȱOnȱNovemberȱ12,ȱ2020,ȱdefendantsȱopposedȱtheȱ

grantingȱofȱleaveȱtoȱreply.ȱȱDefs.’ȱResp.ȱinȱOpp’nȱToȱPls.’ȱMot.ȱforȱLeaveȱtoȱFileȱaȱReplyȱ

inȱSupp.ȱofȱtheirȱMot.ȱtoȱStrikeȱtheȱAdmin.ȱR.ȱ(Nov.ȱ12,ȱ2020),ȱECFȱNo.ȱ101ȱ(“Defs.’ȱ

Resp.ȱtoȱMot.ȱforȱLeave”).ȱ

                                       II.ȱȱDISCUSSIONȱ

                 A.ȱTheȱContentsȱofȱaȱCompleteȱAdministrativeȱRecordȱ

       ThisȱcauseȱofȱactionȱaroseȱunderȱtheȱAdministrativeȱProcedureȱActȱ(“APA”),ȱ

5ȱU.S.C.ȱ§ȱ701ȱetȱseq.ȱȱInȱcasesȱarisingȱunderȱtheȱAPA,ȱtheȱcourtȱisȱtoȱreviewȱanȱ“agencyȱ

action”ȱonȱtheȱbasisȱofȱ“theȱwholeȱrecordȱorȱthoseȱpartsȱofȱitȱcitedȱbyȱaȱparty.”ȱȱId.ȱ§ȱ706.ȱȱ

Asȱaȱgeneralȱmatter,ȱtheȱrecordȱisȱtoȱconsistȱofȱ“(A)ȱaȱcopyȱofȱtheȱcontestedȱ

determinationȱandȱtheȱfindingsȱorȱreportȱuponȱwhichȱsuchȱdeterminationȱwasȱbased;ȱ

(B)ȱaȱcopyȱofȱanyȱreportedȱhearingsȱorȱconferencesȱconductedȱbyȱtheȱagency;ȱandȱ

(C)ȱanyȱdocuments,ȱcomments,ȱorȱotherȱpapersȱfiledȱbyȱtheȱpublic,ȱinterestedȱparties,ȱorȱ

governmentsȱwithȱrespectȱtoȱtheȱagency’sȱaction.”ȱȱ28ȱU.S.C.ȱ§ȱ2635(d)(1);ȱseeȱalsoȱUSCITȱ

R.ȱ73.3(a).ȱ
Consol. Court No. 16-00127                                                              Page 4


       Inȱtheȱspecificȱinstanceȱinȱwhichȱaȱpartyȱcontestsȱaȱruleȱorȱregulationȱthatȱanȱ

agencyȱpromulgatedȱaccordingȱtoȱnoticeȬandȬcommentȱrulemaking,ȱtheȱrecordȱconsistsȱ

ofȱtheȱinformationȱtheȱagencyȱconsideredȱatȱtheȱtimeȱtheȱcontestedȱdecisionȱwasȱmade.ȱȱ

SeeȱCitizensȱtoȱPreserveȱOvertonȱPark,ȱInc.ȱv.ȱVolpe,ȱ401ȱU.S.ȱ402,ȱ420ȱ(1971)ȱ(orderingȱtheȱ

DistrictȱCourtȱtoȱconsiderȱ“theȱfullȱadministrativeȱrecordȱthatȱwasȱbeforeȱtheȱSecretaryȱ

atȱtheȱtimeȱheȱmadeȱhisȱdecision”),ȱabrogatedȱonȱotherȱgroundsȱbyȱCalifanoȱv.ȱSanders,ȱ430ȱ

U.S.ȱ99,ȱ105ȱ(1977).ȱȱInȱthisȱlitigation,ȱtheȱcontestedȱruleȱ(theȱ“FinalȱRule”)ȱwasȱpublishedȱ

inȱ2001.ȱȱDistributionȱofȱContinuedȱDumpingȱandȱSubsidyȱOffsetȱtoȱAffectedȱDomesticȱ

Producers,ȱ66ȱFed.ȱReg.ȱ48,546ȱ(Dept.ȱTreas.ȱCustomsȱServ.ȱSept.ȱ21,ȱ2001)ȱ(codifiedȱatȱ

19ȱC.F.R.ȱ§§ȱ159.61–64,ȱ178ȱ(2002))ȱ(“FinalȱRule”).ȱȱInȱtheȱFinalȱRule,ȱCustomsȱmadeȱaȱ

finalȱdeterminationȱtoȱexcludeȱdelinquencyȱinterestȱfromȱCDSOAȱdistributions.ȱȱSeeȱ

AdeeȱHoneyȱI,ȱ450ȱF.ȱSupp.ȱ3dȱatȱ1369.

       Asȱwithȱagencyȱactionȱinȱgeneral,ȱaȱpresumptionȱofȱregularityȱappliesȱtoȱtheȱ

compilationȱofȱtheȱadministrativeȱrecordȱasȱfiledȱandȱcertifiedȱbyȱtheȱgovernment.ȱȱSee,ȱ

e.g.,ȱDeukmejianȱv.ȱNuclearȱRegul.ȱComm’n,ȱ751ȱF.2dȱ1287,ȱ1325ȱ(D.C.ȱCir.ȱ1987)ȱ(“Wereȱ

courtsȱcavalierlyȱtoȱsupplementȱtheȱrecordȱ.ȱ.ȱ.ȱ.ȱ[t]heȱacceptedȱdeferenceȱofȱcourtȱtoȱ

agencyȱwouldȱbeȱturnedȱonȱitsȱhead”)ȱvacatedȱinȱpartȱandȱrehearingȱenȱbancȱgrantedȱonȱ

otherȱgrounds,ȱSanȱLuisȱObispoȱMothersȱforȱPeaceȱv.ȱNRC,ȱ760ȱF.2dȱ1320ȱ(D.C.Cir.1985).ȱȱ

TheȱCourtȱofȱAppealsȱforȱtheȱFederalȱCircuitȱhasȱcounseledȱthatȱ“supplementationȱofȱ

theȱrecordȱshouldȱbeȱlimitedȱtoȱcasesȱinȱwhichȱtheȱomissionȱofȱextraȬrecordȱevidenceȱ
Consol. Court No. 16-00127                                                              Page 5


precludesȱeffectiveȱjudicialȱreview.”ȱȱAgustaWestlandȱN.ȱAm.,ȱInc.ȱv.ȱUnitedȱStates,ȱ880ȱ

F.3dȱ1326,ȱ1331ȱ(Fed.ȱCir.ȱ2018).ȱ

       Here,ȱplaintiffsȱobjectȱthatȱtheȱcurrentȱrecordȱisȱinadequateȱinȱthreeȱways:ȱfirst,ȱ

thatȱitȱdoesȱnotȱcontainȱtheȱdocumentsȱbeforeȱCustomsȱwhenȱCustomsȱmadeȱtheȱ

decisionȱinȱ2001ȱtoȱpromulgateȱtheȱFinalȱRule;ȱsecond,ȱthatȱitȱisȱimproperlyȱcertified,ȱasȱ

theȱcertificationȱisȱbyȱanȱofficerȱofȱaȱdivisionȱofȱCustomsȱotherȱthanȱtheȱOfficeȱofȱ

RegulationsȱandȱRulings,ȱwhichȱpromulgatedȱtheȱFinalȱRule;ȱand,ȱthird,ȱthatȱitȱcontainsȱ

documentsȱthatȱpostȬdateȱtheȱpromulgationȱofȱtheȱFinalȱRuleȱand,ȱtherefore,ȱcouldȱnotȱ

constituteȱtheȱrecordȱofȱwhatȱtheȱagencyȱconsideredȱwhenȱmakingȱtheȱ2001ȱ

promulgationȱdecision.ȱȱPls.’ȱMot.ȱ4–5.ȱȱTheȱcourtȱconsidersȱtheseȱobjectionsȱtoȱbeȱ

variationsȱofȱaȱsingleȱargument,ȱwhichȱisȱthatȱtheȱadministrativeȱrecordȱmustȱbeȱthatȱ

record,ȱandȱonlyȱthatȱrecord,ȱwhichȱpertainsȱtoȱtheȱdecisionȱbyȱCustomsȱtoȱpromulgateȱ

theȱFinalȱRule.ȱ

                             B.ȱTheȱHoldingsȱofȱAdeeȱHoneyȱIȱ
ȱ
       PlaintiffsȱclaimȱinȱthisȱlitigationȱthatȱCBP’sȱrefusalȱtoȱdistributeȱdelinquencyȱ

interestȱwasȱunlawfulȱasȱcontraryȱtoȱtheȱCDSOA.ȱȱDefendants,ȱinȱmovingȱtoȱdismiss,ȱ

arguedȱthatȱallȱofȱplaintiffs’ȱclaimsȱwereȱuntimelyȱunderȱtheȱtwoȬyearȱstatuteȱofȱ

limitationsȱbecauseȱtheȱagencyȱdecisionȱnotȱtoȱdistributeȱdelinquencyȱinterestȱwasȱmadeȱ

inȱ2001ȱandȱplaintiffsȱdidȱnotȱassertȱanyȱclaimsȱuntilȱ2016.ȱȱRejectingȱthisȱargument,ȱAdeeȱ

HoneyȱIȱheld,ȱfirst,ȱthatȱtheȱagency’sȱdecisionȱnotȱtoȱpayȱdelinquencyȱinterest,ȱasȱmadeȱ
Consol. Court No. 16-00127                                                            Page 6


uponȱtheȱpromulgationȱofȱtheȱFinalȱRule,ȱisȱtheȱdecisionȱbeingȱcontestedȱinȱthisȱ

litigationȱand,ȱsecond,ȱthatȱplaintiffsȱmayȱraiseȱaȱsubstantiveȱchallengeȱtoȱtheȱFinalȱRuleȱ

wheneverȱtheyȱreceiveȱaȱCDSOAȱdistribution,ȱalthoughȱtheȱscopeȱofȱreliefȱisȱlimitedȱtoȱ

thoseȱCDSOAȱdistributionsȱmadeȱwithinȱtwoȱyearsȱofȱtheȱcommencementȱofȱtheȱaction.ȱȱ

Seeȱ450ȱF.Supp.3dȱatȱ1376–78ȱ(plaintiffsȱmayȱraiseȱaȱsubstantiveȱchallengeȱtoȱaȱregulationȱ

eachȱtimeȱitȱisȱappliedȱtoȱthemȱandȱeachȱCDSOAȱdistributionȱconstitutesȱaȱseparateȱ

applicationȱofȱtheȱregulationȱcontestedȱinȱthisȱlitigation).ȱ

       Contraryȱtoȱdefendants’ȱpositionȱinȱopposingȱplaintiffs’ȱMotionȱtoȱStrike,ȱAdeeȱ

HoneyȱIȱdidȱnotȱlimitȱtheȱissueȱtoȱbeȱlitigatedȱtoȱwhetherȱtheȱregulationsȱwereȱproperlyȱ

appliedȱtoȱthoseȱdistributionsȱwithinȱtheȱtwoȬyearȱlimitationsȱperiod.ȱȱContraȱDefs.’ȱ

Resp.ȱ3ȱ(“[T]heȱapplicationȱofȱtheȱregulationȱtoȱtheȱdistributionsȱisȱtheȱonlyȱ

determinationȱavailableȱforȱplaintiffsȱtoȱchallenge.”).ȱȱAdeeȱHoneyȱIȱheld,ȱrather,ȱthatȱ

plaintiffsȱmayȱchallengeȱtheȱsubstanceȱofȱtheȱFinalȱRuleȱasȱnotȱinȱaccordanceȱwithȱlawȱ

butȱalsoȱthatȱanyȱpotentialȱremedyȱisȱlimitedȱtoȱtheȱCDSOAȱdistributionsȱthatȱoccurredȱ

withinȱtheȱlimitationsȱperiod.ȱ

                  C.ȱTheȱNeedȱforȱaȱCompleteȱAdministrativeȱRecordȱ
ȱ
       TheȱrecordȱasȱcurrentlyȱfiledȱconsistsȱofȱdocumentationȱrelatingȱtoȱthoseȱCDSOAȱ

distributionsȱmadeȱtoȱplaintiffsȱwithinȱtheȱlimitationsȱperiod.ȱȱToȱanswerȱtheȱquestionȱofȱ

theȱlegalityȱofȱCBP’sȱdecisionȱnotȱtoȱdistributeȱdelinquencyȱinterest,ȱtheȱcourtȱmustȱ

reviewȱ“theȱfullȱadministrativeȱrecord”ȱthatȱwasȱbeforeȱtheȱagencyȱatȱtheȱtimeȱofȱtheȱ
Consol. Court No. 16-00127                                                              Page 7


decision.ȱȱOvertonȱPark,ȱ401ȱU.S.ȱatȱ420.ȱȱHere,ȱtheȱfullȱrecordȱthatȱwasȱbeforeȱCustomsȱ

whenȱtheȱregulatoryȱdecisionȱonȱdelinquencyȱinterestȱwasȱmadeȱisȱnotȱnowȱbeforeȱtheȱ

court.ȱ

          Defendantsȱargueȱthatȱtheȱproposedȱrule,ȱpublicȱcomments,ȱandȱtheȱFinalȱRule,ȱ

whichȱalreadyȱareȱincludedȱinȱtheȱadministrativeȱrecord,ȱareȱtheȱonlyȱdocumentsȱthatȱ

“couldȱpossiblyȱbeȱrelevant.”ȱȱDefs.’ȱResp.ȱ6.ȱȱItȱisȱtrueȱthatȱtheȱprincipalȱissueȱbeforeȱtheȱ

courtȱisȱoneȱofȱstatutoryȱinterpretation,ȱi.e.,ȱwhetherȱtheȱCDSOAȱrequiresȱCustomsȱtoȱ

includeȱdelinquencyȱinterestȱinȱCDSOAȱdistributions.ȱȱButȱthisȱissueȱisȱpartȱofȱtheȱlargerȱ

inquiryȱasȱtoȱwhetherȱtheȱdecisionȱmadeȱinȱtheȱFinalȱRuleȱtoȱexcludeȱdelinquencyȱ

interestȱwasȱ“arbitrary,ȱcapricious,ȱanȱabuseȱofȱdiscretion,ȱorȱotherwiseȱnotȱinȱ

accordanceȱwithȱlaw.”ȱȱ5ȱU.S.C.ȱ§ȱ706(2)(A).ȱ

          Contraryȱtoȱdefendants’ȱassertionȱthatȱnoȱadditionalȱdocumentsȱcouldȱbeȱ

relevantȱtoȱtheȱcourt’sȱinquiry,ȱplaintiffs’ȱmotionȱpapersȱindicateȱthatȱCustomsȱcouldȱ

possessȱrecordsȱpotentiallyȱrelevantȱtoȱtheȱcourt’sȱinquiryȱofȱwhetherȱtheȱregulationȱisȱ

lawful.ȱȱPlaintiffsȱattachedȱtoȱtheirȱMotionȱtoȱStrikeȱaȱ2016ȱletterȱfromȱthenȬ

CommissionerȱKerlikowskeȱtoȱSenatorȱCharlesȱGrassley,ȱPls.’ȱMot.ȱEx.ȱ2,ȱwhich,ȱwhileȱ

addressingȱCBP’sȱinterpretationȱofȱSectionȱ605ȱofȱtheȱTradeȱFacilitationȱandȱTradeȱ

EnforcementȱActȱofȱ2015,ȱalsoȱindicatesȱthatȱCustomsȱpossessedȱdocumentsȱrelevantȱtoȱ

congressionalȱintentȱthatȱcouldȱconstituteȱlegislativeȱhistoryȱofȱtheȱCDSOA.ȱȱInȱtheȱ

letter,ȱCommissionerȱKerlikowskeȱrefersȱtoȱtechnologicalȱ“gaps”ȱpreventingȱtheȱ
Consol. Court No. 16-00127                                                              Page 8


automatedȱdistributionȱbyȱCustomsȱofȱdelinquencyȱinterest.ȱȱId.ȱatȱ2.ȱȱReferringȱtoȱCBP’sȱ

“internalȱanalysis,”ȱtheȱletterȱassertsȱthatȱ“Congressȱseemsȱtoȱhaveȱbeenȱawareȱofȱtheseȱ

gapsȱinȱtechnologicalȱcapabilitiesȱwhenȱtheȱCDSOAȱwasȱenacted.”ȱȱId.ȱȱCustomsȱmustȱ

nowȱsupplementȱtheȱrecordȱbeforeȱtheȱcourtȱwithȱallȱdocumentsȱandȱinformationȱ

relevantȱtoȱtheȱagency’sȱdecisionȱtoȱexcludeȱdelinquencyȱinterestȱfromȱCDSOAȱ

distributions,ȱaȱdecisionȱlaterȱembodiedȱinȱtheȱFinalȱRule.ȱ

       Plaintiffsȱrequestȱthatȱtheȱcurrentlyȱfiledȱrecordȱbeȱstruck,ȱnotȱthatȱitȱbeȱ

supplemented.ȱȱTheȱcurrentȱrecordȱbeforeȱtheȱcourt,ȱwhileȱnotȱpertainingȱtoȱtheȱinitialȱ

agencyȱdecisionȱtoȱexcludeȱdelinquencyȱinterest,ȱmayȱyetȱbeȱrelevantȱtoȱissuesȱinȱthisȱ

litigation,ȱshouldȱplaintiffsȱultimatelyȱprevailȱandȱtheȱcourtȱisȱtoȱorderȱspecificȱmonetaryȱ

relief.ȱȱTheȱcourtȱseesȱnoȱprejudiceȱtoȱanyȱpartyȱarisingȱfromȱtheȱpresenceȱofȱtheseȱ

documentsȱonȱtheȱrecord.ȱȱForȱtheseȱreasons,ȱtheȱcourtȱisȱorderingȱdefendantsȱtoȱ

supplementȱtheȱrecordȱbutȱwillȱnotȱorderȱtheȱstrikingȱofȱtheȱmaterialȱalreadyȱsubmitted.ȱ

                           D.ȱPlaintiffs’ȱMotionȱtoȱFileȱaȱReplyȱ
ȱ
       Defendantsȱoppose,ȱonȱvariousȱgrounds,ȱplaintiffs’ȱmotionȱtoȱfileȱaȱreply.ȱȱDefs.’ȱ

Resp.ȱtoȱMot.ȱforȱLeave.ȱȱTheȱcourtȱnotesȱthatȱinȱtheirȱresponseȱtoȱplaintiffs’ȱmotion,ȱ

defendantsȱincorrectlyȱassertȱthatȱ“theȱdecisionȬmakingȱinȱdraftingȱandȱannouncingȱ

19ȱC.F.R.ȱ§ȱ159.64ȱand,ȱspecifically,ȱsectionȱ159.64(e)ȱ[provisionsȱinȱtheȱFinalȱRule],ȱ

cannotȱbeȱtheȱ‘contestedȱdecision’ȱbecauseȱplaintiffsȱareȱtimeȬbarredȱfromȱchallengingȱ

it.”ȱȱId.ȱatȱ5ȱ(quotingȱAdeeȱHoneyȱI,ȱ450ȱF.ȱSupp.ȱ3dȱatȱ1375ȱ(“Plaintiffsȱhaveȱnoȱvalidȱ
Consol. Court No. 16-00127                                                              Page 9


claimsȱotherȱthanȱthoseȱrelatingȱtoȱapplicationȱofȱtheȱregulationȱtoȱtheirȱindividualȱ

distributions.”)).ȱȱDefendantsȱmisstateȱtheȱholdingȱofȱAdeeȱHoneyȱI.ȱȱPlaintiffsȱareȱnotȱ

timeȬbarredȱfromȱchallengingȱtheȱsubstanceȱofȱCBP’sȱregulation.ȱȱTheȱsentenceȱtheyȱ

quoteȱfromȱthisȱCourt’sȱopinionȱandȱorderȱinȱAdeeȱHoneyȱIȱrelatedȱtoȱtheȱapplicationȱofȱ

theȱstatuteȱofȱlimitationsȱ(specifically,ȱtoȱtheȱtimeȱatȱwhichȱtheȱclaimsȱaccrued),ȱnotȱtoȱ

theȱsubstantiveȱdecisionȱthatȱmayȱbeȱchallengedȱinȱthisȱlitigation.ȱȱDefendantsȱdisregardȱ

thatȱlaterȱinȱtheȱopinionȱandȱorderȱisȱtheȱstatementȱthatȱ“theseȱplaintiffsȱmayȱchallengeȱ

theȱsubstanceȱofȱCBP’sȱregulationsȱasȱappliedȱtoȱthemȱwithȱeachȱCDSOAȱdistributionȱtheyȱ

receivedȱwithinȱtwoȱyearsȱpriorȱtoȱtheȱcommencementȱofȱtheirȱrespectiveȱactionsȱonȱ

Julyȱ15,ȱ2016.”ȱȱAdeeȱ450ȱF.ȱSupp.ȱ3dȱatȱ1377ȱ(emphasisȱadded).ȱȱTheȱmisstatementȱinȱ

defendants’ȱresponse,ȱwithȱwhichȱplaintiffsȱrightfullyȱtakeȱissueȱinȱtheirȱproposedȱreplyȱ

brief,ȱisȱreasonȱenoughȱforȱtheȱcourt,ȱinȱitsȱdiscretion,ȱtoȱallowȱtheȱreplyȱbriefȱtoȱbeȱ

filed.III.ȱȱCONCLUSIONȱANDȱORDERȱ

       Forȱtheȱreasonsȱdiscussedȱabove,ȱtheȱcourtȱgrantsȱinȱpartȱandȱdeniesȱinȱpartȱ

plaintiffs’ȱmotionȱtoȱstrikeȱtheȱadministrativeȱrecord.ȱȱDeferringȱtoȱtheȱagency’sȱdecisionȱ

uponȱaȱpresumptionȱofȱregularityȱandȱaȱconclusionȱthatȱtheȱpreviouslyȬfiledȱdocumentsȱ

potentiallyȱmayȱbeȱrelevantȱtoȱaȱremedy,ȱtheȱcourtȱdeclinesȱtoȱstrikeȱthoseȱdocumentsȱ

butȱordersȱdefendantsȱtoȱsupplementȱthatȱrecordȱwithȱallȱmaterialsȱandȱinformationȱ

relevantȱtoȱtheȱdecisionȱbyȱCustoms,ȱlaterȱembodiedȱinȱtheȱFinalȱRule,ȱnotȱtoȱdistributeȱ

delinquencyȱinterest.ȱȱTheȱcourtȱalsoȱgrantsȱplaintiffs’ȱmotionȱforȱleaveȱtoȱfileȱaȱreply.ȱȱ
Consol. Court No. 16-00127                                                         Page 10


Therefore,ȱuponȱallȱreviewȱofȱallȱtheȱpapersȱherein,ȱandȱuponȱdueȱdeliberation,ȱitȱisȱ

herebyȱ

        ORDEREDȱthatȱplaintiffs’ȱMotionȱtoȱStrikeȱ(Septemberȱ16,ȱ2020),ȱECFȱNo.ȱ95,ȱbe,ȱ
andȱherebyȱis,ȱgrantedȱinȱpartȱandȱdeniedȱinȱpart;ȱitȱisȱfurtherȱ
ȱ
        ORDEREDȱthatȱdefendants,ȱwithinȱsixtyȱ(60)ȱdaysȱofȱtheȱdateȱofȱthisȱOpinionȱ
andȱOrder,ȱshallȱsupplementȱtheȱadministrativeȱrecordȱwithȱtheȱmaterialsȱrelevantȱtoȱ
theȱdecisionȱbyȱCustoms,ȱlaterȱeffectuatedȱinȱtheȱFinalȱRule,ȱnotȱtoȱdistributeȱ
delinquencyȱinterest;ȱitȱisȱfurtherȱ
        ȱ
        ORDEREDȱthatȱplaintiffs’ȱMotionȱforȱLeaveȱtoȱFileȱReplyȱ(Octoberȱ21,ȱ2020),ȱ
ECFȱNo.ȱ100,ȱbe,ȱandȱherebyȱis,ȱgranted,ȱandȱplaintiffs’ȱproposedȱReplyȱinȱSupportȱofȱ
Plaintiffs’ȱMotionȱtoȱStrikeȱtheȱAdministrativeȱRecordȱisȱdeemedȱfiled;ȱitȱisȱfurtherȱ
        ȱ
        ORDEREDȱthatȱdueȱdatesȱforȱtheȱfilingȱofȱfurtherȱbriefingȱinȱthisȱlitigationȱareȱ
stayedȱpendingȱtheȱfilingȱofȱtheȱsupplementȱtoȱtheȱadministrativeȱrecord;ȱandȱitȱisȱ
furtherȱ
        ȱ
        ORDEREDȱthatȱtheȱpartiesȱshallȱconsultȱand,ȱwithinȱfifteenȱ(15)ȱdaysȱofȱtheȱfilingȱ
ofȱtheȱsupplementȱtoȱtheȱadministrativeȱrecord,ȱsubmitȱaȱjointȱproposalȱforȱtheȱscheduleȱ
thatȱwillȱgovernȱtheȱremainderȱofȱthisȱlitigation.ȱ
        ȱ
        ȱ     ȱ       ȱ       ȱ      ȱ     ȱ      _/s/ȱTimothyȱC.ȱStanceu______________ȱ
        ȱ     ȱ       ȱ       ȱ      ȱ     ȱ      TimothyȱC.ȱStanceuȱ
        ȱ     ȱ       ȱ       ȱ      ȱ     ȱ      ChiefȱJudgeȱ
        ȱ
Dated:ȱȱȱDecemberȱ21,ȱ2020ȱ
NewȱYork,ȱNewȱYorkȱ